United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Diego, CA, Employer
)
__________________________________________ )
J.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1386
Issued: February 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2011 appellant filed an appeal of the May 2, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) affirming the reduction of his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
benefits based on his capacity to earn wages as an information clerk effective October 24, 2010.
FACTUAL HISTORY
Appellant has three claims involving work-related injuries to the upper extremities. On
March 7, 2001 he, then a 54-year-old letter carrier, filed an occupational disease claim that
OWCP accepted for right carpal tunnel syndrome. OWCP authorized a right carpal tunnel
1

5 U.S.C. §§ 8101-8193.

release that was performed on June 10, 2002 under claim number xxxxxx122. Appellant
returned to full-time light duty in September 2002. On January 9, 2002 he had filed an
occupational disease claim alleging that repetitive casing, holding and carrying mail caused
several upper extremity conditions. OWCP accepted left lateral epicondylitis, bilateral carpal
tunnel syndrome, bilateral ulnar nerve lesion and left-sided cervical radiculopathy under claim
number xxxxxx062. Appellant underwent bilateral carpal tunnel release and returned to work
with restrictions in August 2002. He was later assigned new duties as a lobby director. On
January 13, 2006 appellant claimed that his bilateral ulnar nerve condition was related to
repetitive gripping and hand manipulation in his modified lobby director duties. OWCP
accepted permanent aggravation of bilateral lesions of ulnar nerve and permanent aggravation of
bilateral medial epicondylitis under claim number xxxxxx110. Appellant underwent left-sided
subcutaneous ulnar nerve transposition in November 2006 and was released to light-duty parttime work as lobby director in April 2007.
On October 17, 2007 Dr. Andrew P. Hartman, a Board-certified hand surgeon and a
treating physician, opined that appellant had reached maximum medical improvement and that
he could perform the position of lobby monitor for eight hours a day. OWCP subsequently paid
some of appellant’s claims for intermittent wage loss beginning on December 24, 2007 as there
was no work available within his physical limitations. It also accepted a May 5, 2009 recurrence
claim noting that the employer withdrew its offer of modified employment and paid
compensation for wage loss, placing appellant on the periodic rolls.
OWCP referred appellant for a second opinion with Dr. Thomas J. Sabourin, a Boardcertified orthopedic surgeon.2 In a June 11, 2009 report, Dr. Sabourin reviewed the medical
record, a statement of accepted facts and summarized his examination findings. He diagnosed
mild bilateral cubital tunnel syndrome, status post right cubital tunnel surgery with ulnar nerve
transposition and bilateral carpal tunnel syndrome status post release with minimal residuals.
Dr. Sabourin noted that, while electromyogram (EMG) findings supported evidence of mild
median and ulnar nerve changes, appellant’s pain symptoms were severely disproportionate from
the determinable condition. He indicated that appellant had other problems such as a cervical
spine condition, which the magnetic resonance imaging (MRI) scan did not demonstrate was a
severe problem and treatment was of little benefit. Dr. Sabourin opined that appellant had a pain
syndrome which was severely disproportionate to his medical problems from an orthopedic
standpoint. He opined that the EMG findings over the years were the most representational of
appellant’s condition and supported only mild changes. Dr. Sabourin concluded that appellant
had residuals that required medical limitations. He further opined that appellant’s work
restrictions were permanent and completed a work capacity form indicating that appellant could
work with limitations on reaching above the shoulder for more than one hour, no repetitive
movement of the wrist or elbow and only one hour of pushing/pulling/lifting up to 20 pounds.
In a June 29, 2009 report, Dr. Hartman reviewed Dr. Sabourin’s June 11, 2009 report and
agreed with his assessment of appellant. He stated that appellant was not a candidate for
vocational rehabilitation. Dr. Hartman noted that appellant had poor results with both
nonsurgical and surgical interventions and that his symptoms were “somewhat magnified” and
2

Dr. Sabourin had also previously evaluated appellant for OWCP.

2

inconsistent with the physical examination findings. He opined that appellant should not
perform work which required overhead use, pushing or pulling greater than 20 pounds and no
repetitive use of the upper extremities. Dr. Hartman indicated that appellant could stand, sit and
walk without restrictions.
On July 23, 2009 OWCP referred appellant for vocational rehabilitation and a vocational
rehabilitation counselor met with appellant on July 29, 2009. The counselor sent Dr. Hartman
copies of position descriptions for various positions being targeted for reemployment. An
August 20, 2009 report of an August 19, 2009 functional capacity evaluation (FCE) indicated
that appellant was capable of performing within the light physical demand category, lifting up to
15 pounds from floor to waist level. It noted that he perceived himself as totally disabled but his
performance was not consistent with total disability and was self-limiting due to complaints of
pain.
In an October 23, 2009 report, Dr. Hartman noted appellant’s status and also advised that
he had reviewed six different jobs descriptions with regard to appellant’s ability to return to
modified work. He opined that appellant was capable of performing the duties of an information
clerk, parking lot attendant and a customer service representative but not that of a security guard,
gate guard or cashier. Dr. Hartman stated that it was possible for appellant to use his hands and
opined that he could intermittently use a keyboard for no more than 10 minutes an hour. In a
November 16, 2009 report, he completed a form indicating that he had reviewed the FCE and
opined that appellant was medically capable of performing intermittent keyboarding for an
8-hour shift, 10 minutes at a time, up to 30 minutes an hour.
On November 24, 2009 the vocational rehabilitation counselor identified two positions
within appellant’s medical and work limitations, customer service representative and information
clerk. The counselor noted that these positions were performed in sufficient numbers to be
reasonably available in appellant’s commuting area. As the identified jobs required computer
knowledge, the counselor recommended training to improve appellant’s qualifications and to
enhance his competitiveness in the San Diego labor market. OWCP approved a 16-week
computer skills training program from December 14, 2009 to April 9, 2010. The rehabilitation
counselor developed individual placement plans for the positions of customer service
representative and information clerk, in the Department of Labor, Dictionary of Occupational
Titles (DOT) No. 237.367.022. The rehabilitation specialist reviewed the plan and by letter
dated November 25, 2009, OWCP advised appellant that he would have 90 days of placement
services following the approved program to assist him in finding employment and that his
compensation would be reduced based upon his capacity to earn a salary.
In a December 25, 2009 report, the rehabilitation counselor noted that appellant began
computer skills training on December 15, 2009. She noted that he started training one day late
due to a conflicting appointment, but he made up the lost time and completed all training hours
during the first week of school. The counselor also noted that Dr. Hartman’s office reported that
appellant could perform handwriting up to 20 minutes per hour. As this information was
received subsequent to the completion of the labor market surveys, she recontacted a number of
employers and confirmed that the vocational goals primarily involved verbal communication,
telephonic or in person and intermittent computer use. Handwriting was generally reported to be
minimal and within the restrictions noted.

3

The rehabilitation counselor’s January 26, 2010 report noted that, during a January 13,
2010 meeting at the training facility with appellant and his instructor, appellant stated that he
typed with two fingers and that it was too painful to use more than two fingers to keyboard. The
instructor reported that appellant was progressing slowly but appeared to be learning the
material. Appellant also had perfect attendance.
In a January 29, 2010 telephone call to OWCP, Dr. Hartman indicated that, based on
appellant’s complaints of pain, he was limited to keyboarding 10 minutes per hour. In a
February 3, 2010 letter, OWCP requested that Dr. Hartman clarify appellant’s limitations. It
noted that appellant may type at will and at his own pace. In a February 27, 2010 report, the
rehabilitation counselor noted that on January 29, 2010 Dr. Hartman indicated that he was
changing work restrictions to 10 minutes per hour keyboarding and no forceful use of bilateral
hands. The counselor noted that on February 1, 2010 appellant continued with training, took
breaks as needed and appeared to be staying within his medical restrictions of 30 minutes per
hour. Appellant typed with two fingers, was progressing slowly, but had perfect attendance.
In a February 26, 2010 report, Dr. Hartman indicated that he reviewed the August 20,
2009 FCE. He noted that appellant felt the amount of typing required in his training program
was beyond his capacity. Dr. Hartman stated that appellant’s physical examination findings
were identical to all previous examinations. He advised that his decision to alter appellant’s
restrictions to 10 minutes of typing per hour was based more on appellant’s complaints than on
physical examination findings. Dr. Hartman stated that physical examination findings were
difficult to objectively define work capacity. He noted that the August 20, 2009 FCE found that
appellant could type for two minutes with his right hand and three minutes with his left hand and
then stopped because of pain. Dr. Hartman concluded that a more reasonable restriction would
be allowing 5 minutes of typing with a 5- to 10-minute break, allowing 20 minutes of typing
each hour.
In a March 24, 2010 vocational report, the vocational counselor noted that on March 2,
2010 the instructor at the vocational training stated that appellant had finished Microsoft Works
and was working on PowerPoint and Excel. Appellant was taking breaks and self-monitoring his
keyboarding to be within work restrictions. The report indicated that he made negative
comments about vocational rehabilitation and his ability to work and that the counselor had
explained that it was appellant’s responsibility to fully participate in vocational rehabilitation and
the placement process.
On March 24, 2010 appellant was assigned a new vocational rehabilitation counselor.
The counselor’s reports documented difficulty meeting with appellant, missed appointments and
lack of follow through on meetings for placement services. An April 23, 2010 OWCP
rehabilitation status report indicated that, as appellant successfully completed his training on
April 6, 2010, there was no need to develop a new plan and that placement services would begin
April 12, 2010.
In an April 30, 2010 report, the rehabilitation counselor noted that appellant confirmed
during an April 12, 2010 meeting that he had completed the training program on April 9, 2010.
The training program was noted to be a five-month computerized office program. The counselor
indicated that appellant was informed of the 90 days of placement, new employer services

4

effective April 12, 2010, but showed no desire or motivation to participate in placement or meet
with him. The counselor identified several job openings within appellant’s restrictions and
mailed them to him. The May 31, 2010 rehabilitation report noted that appellant had not met
with the counselor, but had faxed information about his education, prior job duties and
experience. The counselor stated that he prepared a resume for appellant and continued to
provide job opportunities for various openings in the local area in the targeted positions. All the
job openings were within appellant’s physical restrictions to include the restriction of using a
keyboard no more than 20 minutes per hour. The counselor noted that appellant had not
contacted him about the results of the job search.
In a July 23, 2010 report, the counselor noted that appellant met with him once during the
90-day job placement period and did not contact him again for over three months regarding
additional placement. On July 21, 2010 appellant informed him that he did not contact any
employers and had not obtained a job. The counselor noted that he had confirmed with appellant
on April 13, 2010 that he completed the training program on April 9, 2010. He indicated that he
contacted the training program on July 21, 2010 and received a copy of appellant’s Certificate of
Completion in Computer Applications Training for Office Work along with the courses appellant
completed. This included basic computing, keyboarding, word processing, Power Point, Excel,
the Internet and Customer Service. The counselor stated that appellant’s prior job experience
with the postal service, Army Navy Academy and U.S. Marine Corps provided experience that
would allow him to obtain employment. He indicated that the labor market surveys confirmed
that the jobs of customer complaint clerk and information clerk were performed in sufficient
numbers to be considered reasonably available and that there were a sufficient number of job
openings within a reasonable commuting distance from appellant’s home. Information about the
weekly salary of each position was also provided.
In September 14, 2010 letter, OWCP proposed to reduce appellant’s compensation
benefits based on his capacity to earn wages as an informational clerk, DOT No. 237.367.022, at
the rate of $520.00 per week or $13.00 per hour. It allowed him 30 days to respond.
On September 28, 2010 appellant disagreed with OWCP’s proposed action. He indicated
that Dr. Sabourin thought he was not a good candidate for rehabilitation and discussed
Dr. Hartman’s restrictions of no lifting over two pounds and no keyboarding more than 10
minutes per hour. Appellant stated that, during the training, he only typed 10 minutes each hour
for a total of 40 minutes per day and had only completed the first two sessions of the six total
sessions available. He argued that the rehabilitation service was inefficient and did not keep
appointments, send him letters and call him. Copies of evidence already of record were
resubmitted.
By decision dated October 21, 2010, OWCP reduced appellant’s compensation effective
October 24, 2010 based on the finding that he was capable of performing the selected position of
information clerk.
On October 28, 2010 appellant, through his attorney, requested an oral hearing. In a
November 5, 2010 report, Dr. Hartman indicated that appellant’s condition had not changed
since his permanent and stationary report of October 17, 2007.

5

Appellant’s attorney submitted a brief arguing that appellant was not a fit candidate for
vocational rehabilitation and was not medically capable of performing the selected position.
Appellant provided May 3, 2010 and February 5, 2011 statements, which discussed his
vocational training. He stated that he only completed two classes, Excel and Word, out of the six
classes. Appellant indicated that he typed using only one finger and that he was unable to type
more than 10 minutes an hour. Copies of the vocational rehabilitation as well as other
documents related to the vocational rehabilitation were also submitted. Several reports were
received from Dr. Jacob E. Tauber, a Board-certified orthopedic surgeon, in which he opined that
appellant’s cervical conditions were work related and provided an impairment rating. A copy of
the November 28, 2010 cervical MRI scan was also submitted.
A video hearing was held on February 25, 2011. Appellant’s attorney argued that
appellant was not a feasible rehabilitation candidate and appellant testified about the vocational
training he underwent, noting that he only completed two courses and the ineffectiveness of his
second vocational rehabilitation counselor. Appellant also testified about his limited use of his
hands and arms on a daily basis, noting that he did not use a computer and only intermittently
drove his car because of difficulty with his upper extremities. Following the hearing, a March 8,
2011 EMG was submitted which indicated no evidence of cervical radiculopathy although
sensory radiculopathy could not be ruled out. Also found was mild median abnormalities
suggestive of residual abnormalities after carpal tunnel release as well as evidence of
asymptomatic ulnar neuropathy at the elbow. Also submitted were minor changes to the
transcript and numerous correspondence from appellant to his attorney and from appellant’s
attorney to the rehabilitation counselor and OWCP. This included a March 6, 2011 statement
from appellant.
In a March 30, 2011 letter, the employer noted that an investigation showed that appellant
was observed riding his motorcycle on several occasions on less than straight roadways in the
last 20 days. Appellant was using his hands to manipulate the throttle and hand breaks on his
motorcycle. The employing establishment stated that, while he testified that he seldom drove
because of the pain in his hand, he was observed driving both with his wife in the vehicle and
alone on three occasions in the last 20 days. A copy of the investigation report covering the
period March 16 to April 6, 2011 was submitted as well as a compact disc.
On March 31, 2011 the employer provided Dr. Hartman a copy of the investigative report
as well as a digital video disc (DVD) of surveillance footage of appellant’s activities and
requested a medical opinion on his ability to work as an information clerk. On April 6, 2011
Dr. Hartman indicated that driving a motorcycle for 70 miles represented prolonged repetitive
use of appellant’s hands and was outside of his restrictions. He stated that use activities were
detrimental to his recovery and noted that appellant had not specifically reported that he could
not perform such activities. Dr. Hartman stated that, based on his knowledge of appellant’s
injury, objective medical findings and his review of appellant’s activities as depicted on the
DVD, appellant could perform the activities and duties of an information clerk.
On April 8, 2011 OWCP received responses from both appellant and his attorney
discussing the employing establishment’s information. In an April 7, 2011 letter, appellant’s
attorney indicated that appellant had no restrictions on operating either a car or motorcycle and
that he mostly rode his motorcycle for pleasure and only on “good days.” Appellant stated that

6

he had testified that he seldom drove a vehicle and indicated that he only drove on days his
condition was not severely limiting. He stated that riding his motorcycle was easier for him and
he only rode for pleasure. Appellant indicated that he stopped periodically to rest his hands and
opined that it was good exercise for his upper extremities and neck and that the rides were easy
because of the location he chose.
In a May 3, 2011 decision, the hearing representative found that the selected position
properly represented appellant’s wage-earning capacity and affirmed the prior decision.
LEGAL PRECEDENT
Section 8115 of FECA3 provides that wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
the employee has no actual earnings, his wage-earning capacity is determined with due regard to
the nature of his injury, the degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors or
circumstances which may affect his wage-earning capacity in his disabled condition.4
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position, listed in the DOT or otherwise available in the open
market, that fits that employee’s capabilities with regard to his physical limitations, education,
age and prior experience. Once this selection is made, a determination of wage rate and
availability in the open labor market should be made through contact with the state employment
service or other applicable service. Finally, application of the principles set forth in Albert C.
Shadrick5 will result in the percentage of the employee’s loss of wage-earning capacity.6
ANALYSIS
OWCP accepted appellant’s claim for permanent aggravation of bilateral ulnar nerve
lesion and permanent aggravation of bilateral medial epicondylitis. Appellant’s prior claims
included accepted conditions of bilateral carpal tunnel syndrome, left lateral epicondylitis,
bilateral ulnar nerve lesion and left-sided cervical radiculopathy. In June 2009, both appellant’s
treating physician, Dr. Hartman and OWCP’s second opinion physician, Dr. Sabourin, opined
that appellant could work with restrictions. In July 2009, OWCP referred appellant for
vocational rehabilitation and the vocational rehabilitation counselor identified two jobs that
appellant could perform and that were reasonably available. One of these positions was
information clerk. The Board finds that the selected position of information clerk was medically
and vocationally suitable.
3

5 U.S.C. § 8115.

4

N.J., 59 ECAB 171 (2007).

5

5 ECAB 376 (1953).

6

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

7

On October 23, 2009 Dr. Hartman reviewed the requirements of this position along with
a recent FCE and stated that appellant was capable of performing intermittent keyboarding for an
8-hour shift, 10 minutes at a time, up to 30 minutes per hour. On November 24, 2009 the
vocational rehabilitation counselor found that the position of information clerk was vocationally
appropriate based on appellant’s experience and that the position was being performed in
sufficient numbers so as to make it reasonably available in appellant’s commuting area. The
counselor noted that the position of information clerk required computer knowledge and
appellant underwent a 16-week computer skills training program from December 15, 2009 to
April 9, 2010. While appellant continued in the training program, Dr. Hartman indicated on
January 29, 2010 that appellant was limited to keyboarding for 10 minutes per hour. In a
February 26, 2010 report, Dr. Hartman indicated that his decision to change appellant’s
restrictions to keyboarding only 10 minutes per hour was based on appellant’s complaints and
not on objective findings.7 But he subsequently stated on November 16, 2009 that appellant
could use a keyboard 10 minutes at a time on up to 30 minutes an hour and, on February 26,
2010, he stated that appellant could type for 5 minutes, take a break and then type again for a
total of 20 minutes per hour. Accordingly, the medical evidence supports that appellant can type
for 20 minutes each hour with intermittent breaks. The evidence further reflects that his other
restrictions on his upper extremities did not affect his ability to perform the duties of the selected
position of information clerk.8 Thus, there is no medical evidence supporting that the selected
position is not medically suitable.9
Although appellant was not able to find employment as an information clerk, the Board
has frequently held that the fact that a claimant is not able to secure a job does not establish that
the work is not available or suitable.10 When placement services did not yield employment for
him, OWCP, after providing him notice, reduced his compensation effective October 24, 2010
based on his capacity to earn wages as an information clerk.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment, age and employment
qualifications, in determining that the position of information clerk represented his wage-earning
capacity. As noted, the evidence of file supports that the selected position was within the
medical limitations provided by Dr. Hartman. Appellant and his attorney have alleged that
appellant did not complete the training program and, therefore, was not qualified to perform the
position. However, the rehabilitation counselor’s reports support that appellant had completed
the computerized office program. The rehabilitation counselor’s April 30, 2010 report noted that
appellant began his training on December 15, 2009 and completed the program on April 9, 2010,
with perfect attendance. Furthermore, the rehabilitation counselor noted in his July 23, 2010
7

See William A. Archer, 55 ECAB 674 (2004) (a physician’s statements regarding an employee’s ability to work
without objective signs of disability are not a basis for payment of compensation).
8

The Board notes that the listed physical demands for an information clerk do not indicate that any particular
amount of keyboarding is required in the job.
9

Following the reduction of appellant’s compensation, Dr. Hartman, on April 6, 2011, confirmed that appellant
could perform the activities and duties of an information clerk.
10

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

8

report that he had received a copy of appellant’s Certificate of Completion in Computer
Applications Training for Office Work along with the courses appellant had completed. Neither
appellant nor his attorney raised this argument until after appellant was advised that his
compensation would be reduced. Additionally, the vocational rehabilitation specialist, by report
dated August 20, 2010, approved the selected position based on appellant’s past work experience
and this training. As the rehabilitation specialist is an expert in the field of vocational
rehabilitation, OWCP may rely on his or her opinion in determining whether the job is
vocationally suitable and reasonably available.11 The Board finds that appellant’s training and
past work experience constitutes adequate vocational preparation for the constructed position of
information clerk.
The evidence of record establishes that appellant had the requisite physical ability, skill
and experience to perform the position and that such a position was reasonably available within
the general labor market of his commuting area. OWCP, therefore, properly determined that the
position of information clerk reflected appellant’s wage-earning capacity and used the Shadrick
formula to properly reduce his compensation.
On appeal, appellant argues, inter alia, that he was not medically fit to undergo
vocational rehabilitation as both the second opinion physician and his physician indicated that he
was not a candidate for vocational rehabilitation. However, neither physician offered a medical
reason why he was not a vocational rehabilitation candidate. Moreover, as noted above, both
physicians found that appellant was capable of working within limitations. Since the employing
establishment could no longer accommodate those medical limitations, it was appropriate for
OWCP to refer him to vocational rehabilitation.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly determined that appellant was capable of earning
wages in the constructed position of information clerk.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(b) (2) (December 1993).

9

ORDER
IT IS HEREBY ORDERED THAT the May 2, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

